Citation Nr: 1109658	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-29 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for a deviated nasal septum.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel





INTRODUCTION

The Veteran served on active duty (AD) with the U.S. Air Force from January 1999 to January 2003, and was later ordered to active duty with the Air Force Reserve from February 2003 to September 2003.  She subsequently served on active duty for training (ADT) with the Air Force Reserve from March 2005 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for deviated septum.

Additional VA medical records were added to the file, some of which are dated after the August 2007 Statement of the Case (SOC).  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, because the evidence dated after August 2007 is not relevant to the service connection claim for a deviated septum.

The issue of entitlement to service connection for a respiratory disorder has been raised in the record by the Veteran's numerous assertions associated with her service connection claim for a deviated nasal septum, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

The service treatment records (STRs) are negative for any finding of a fractured nose or deviated nasal septum; the first finding of a deviated nasal septum is after service; and the Veteran's comments regarding whether or not she fractured her nose in service are not credible.


CONCLUSION OF LAW

A deviated nasal septum was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In October 2005 VA sent the Veteran a letter informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA. The letter informed the Veteran that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the September 2006 rating decision and August 2007 SOC provided her with additional periods to submit more evidence.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in a VA letter dated in March 2006.

With regard to VA's duty to assist, VA obtained the Veteran's STRs and VA treatment records.  The Veteran also was afforded a VA examination in July 2006 addressing the disability on appeal.  The Veteran's representative contends that the July 2006 VA examination is inadequate because the examiner did not review the claims file and did not provide an opinion on the etiology of the deviated nasal septum.  While the Board acknowledges that the examiner did not review the claims file, as so noted on the report, and did not provide an etiology opinion, the Board disagrees that a remand is necessary for a new examination, for the following reasons.  

First, the examiner took the history from the Veteran and accepted the reported history to be true.  The relevant complaints reported by the Veteran are noted in the examination report and are consistent with previous information of record.  The examiner also physically evaluated the Veteran and noted that she had had a successful septorhinoplasty.  Thus, the fact that the examiner did not review the claims file is not fatal to the validity of the examination report.  Second, the examiner noted that the first finding of a deviated nasal septum was after service, which also is consistent with the medical evidence of record.  Thus, even though an etiology opinion was not provided, the record as it stands is sufficient to decide the claim.  

For the foregoing reasons, the July 2006 VA examination is deemed sufficient in terms of deciding this claim.  The examination report obtained contains sufficient information to decide the issue on appeal, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

As previously  noted, the Veteran had three periods of service: AD from January 1999 to January 2003 and from February 2003 to September 2003 (including a period in Oman from February 2003 to June 2003); and ADT from March 2005 to June 2005.

She contends that, following her deployment to Oman, she developed a chronic cough and severe breathing problems.  She said that doctors told her she had lung problems and placed her on asthma medication.  She asserts that it was not until she was out of service that she was properly diagnosed with a deviated septum.

The STRs show treatment for upper respiratory infections from 1999 to 2000, and in 2005, and treatment for allergic rhinitis in March 1999.  The STRs further note that the Veteran developed a dry cough while on deployment in June 2003.  

Post-service records in between the second and third periods of service include a December 2004 VA pulmonary consultation record, which shows the Veteran reported that upon return from her assignment in Amman, Jordan, about a year and a half before, she had experienced a bout of chronic cough with recurrent colds.  A June 2005 VA pulmonary consultation clinic record shows continued symptoms of nasal congestion, difficulty breathing through her nose, and drainage from her sinuses.  She also still had a nagging cough which she attributed to her exposures in the Middle East.  An ear, nose, and throat (ENT) consult was ordered, as it was noted that she had a deviated nasal septum.

An August 2005 VA ENT consult shows the Veteran was told she had problems with her lungs, and was very distraught.  She also noted that while she was growing up everyone made fun of her nose.  On physical examination, her septum was 90 percent deviated to the right along its entire portion and 80 percent deviated along the columella.  The assessment was of a closed nasal fracture with nasal septal deviation.  

An October 2005 military medical record after her ADT notes that the Veteran had sustained a fractured nose while deployed in Oman in 2003.  She underwent a septal rhinoplasty in November 2005.  The report shows that intraoperative findings revealed a significant right nasoseptal deviation and that it appeared the septum had been previously fractured.

The Veteran later asserted on her VA Form 9 that she did not recall any trauma to her nose overseas, but that "in a combat zone things happen and you continue to press on regardless if you feel pain or not because of a thing called adrenaline."  She also added that perhaps she had a nasal injury earlier in life but she did not recall, but that even though her nose "looked funny" prior to service, she did not have any breathing problems until she returned from the Middle East.

It is worth noting that the Veteran has a history of being subjected to physical abuse from her boyfriend, as documented multiple times in VA treatment records.  A December 2005 VA psychiatric/mental health assessment shows the Veteran had been going to a domestic violence counselor since September or October 2005.  There is no mention, however, that her boyfriend broke her nose at any time.

A VA examination was provided in July 2006.  It was noted that the Veteran had developed symptoms of dyspnea and nasal obstruction during her three-month deployment in Oman but did not develop any cough.  Upon returning to the United States, she continued to have symptoms.  An ENT consult showed a significant deviated nasal septum.  She thought she had a nasal fracture but could not recall any history of trauma.  She experienced interference with breathing through her nose prior to surgery but felt that she had moderately improved post-surgery, though not 100 percent.  On physical examination, her nasal passages revealed that the left nostril was clear with no congestive turbinates.  The right nostril revealed some swollen turbinates but there was no obstruction seen.  In the right nostril, there was some mild deviation of the septum causing some obstruction of about 50 percent.  The diagnosis was of successful septorhinoplasty due to severe deviated nasal septum, with the Veteran experiencing moderate symptoms.  Although the examiner related the medical history as reported by the Veteran, no medical opinion on the etiology of the deviated septum was provided.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Most significantly, the STRs are completely negative with respect to any findings of a deviated nasal septum.  The Veteran was seen multiple times for upper respiratory complaints and allergic rhinitis but never was it mentioned that she had a previous fracture to her nose or that she had a deviated nasal septum.  There also is no record of any treatment for a broken nose in service.  Although a post-service October 2005 military record notes that the Veteran had fractured her nose overseas in Oman, this report was not contemporaneous with the pertinent period of service, nor is it consistent with the STRs.  Moreover, the Veteran has stated that she cannot remember whether she broke her nose in service because of the adrenaline of serving in the combat zone, or whether she had any trauma to the nose prior to service.  These statements regarding something as significant as a broken nose are not considered credible.  

Because the record shows no clinical evidence of a deviated nasal septum in service and that the first findings were noted after service, with non-credible statements from the Veteran regarding whether or not she fractured her nose in service, the evidence of record is not favorable to the Veteran's claim.

The Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss her symptoms of pain in the nose and difficulty breathing, and any other experienced symptoms, such as a fractured nose.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's nasal obstruction symptoms and whether or not her nose was broken (and when) are found to be capable of lay observation, and thus any statements regarding these symptoms constitute competent evidence.  However, as the Veteran has indicated that she could not remember something as significant as whether or not she broke her nose in service, prior to service, or after service, her statements with respect to any in-service injury are deemed not to be credible.  

We recognize the sincerity of the arguments advanced by the Veteran that her deviated nasal septum was incurred in service.  However, the medical evidence does not support her claim, as there is no objective evidence of a deviated nasal septum during the multiple times the Veteran was seen for upper respiratory complaints and rhinitis.  There also is no objective evidence supporting a finding that the post-service diagnosis is related to any event in service, as there is no medical evidence of a fractured nose in service.  Moreover, the resolution of issues that involve medical knowledge, such as the diagnosis of a deviated nasal septum requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, a deviated nasal septum requires specialized training for a determination as to its diagnosis and cause, and is therefore not susceptible of lay opinions.  

Because the preponderance of the evidence is against the claims for service connection for a deviated nasal septum, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Entitlement to service connected for a deviated nasal septum is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


